Name: 2013/507/EU: Decision of the Representatives of the Governments of the Member States of 16Ã October 2013 appointing an Advocate-General to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2013-10-18

 18.10.2013 EN Official Journal of the European Union L 277/11 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 16 October 2013 appointing an Advocate-General to the Court of Justice (2013/507/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) Council Decision 2013/336/EU (1) increased the number of Advocates-General of the Court of Justice of the European Union increased to nine, with effect from 1 July 2013. (2) Mr Maciej SZPUNAR has been proposed as a candidate for appointment as an Advocate-General of the Court of Justice. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Maciej SZPUNAR to perform the duties of Advocate-General of the Court of Justice. (4) In view of the partial replacement of Judges and Advocates-General which will take place on 7 October 2018, in accordance with the second paragraph of Article 253 of the Treaty on the Functioning of the European Union, Mr Maciej SZPUNAR should be appointed for the period until 6 October 2018, HAVE ADOPTED THIS DECISION: Article 1 Mr Maciej SZPUNAR is hereby appointed Advocate-General to the Court of Justice for the period from 16 October 2013 to 6 October 2018. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 16 October 2013. The President R. KAROBLIS (1) Council Decision 2013/336/EU of 25 June 2013 increasing the number of Advocates-General of the Court of Justice of the European Union (OJ L 179, 29.6.2013, p. 92).